February24, 1956


H&orabl& K. I,.BsrFy             OpinionNo. S-l.89
The AdjutantGeneral of Texae
Auntin,Texan                     lb: Jury aarvicabymeu&era
                                     of the NationalGuard
                                     under malao   2~5 an8
Dear GeneralBarry:                    5840, v. c. 8..

         You hsve requeotedan opinionon the liabilityof membera
of the Texas nationalGuard for jury cler~ias. Your questionsare aii
follows:

         "1. Are mombern of the Active Militia of thin State
    exemptedfram jury serviceunder the provlsionnof Articleci
    5840-5844, RevisedCivil Statuteo?

         '2. If the anawcr to queatlon1 above in in the af-
    firmative,what restrictiona,' if any, am impooedagain&
    the exemptionfrom jury servilefor members of the Aotive
    Militia of the State by the aniendment~to
                                            Article 2~i35net
    out in Houee Bill No. 78, 9th Le(&atdure, Regular sension?”

          The amendmentreferredto exemptafrom jury ssrvicc"all
membera of the nationalguard of this State under the provisim of
the title 'Militia'during periodnof time when they are actuallyon
active.duty."Art. 2135, BavioedCivil Statutea,ao amendedby Ch.
288, Acto 9th Leg., 1955, P. 795.

          Prior to 1931,Article 2135 providedtit all competentjur-
orn were liable to jury serviceexcept certainenumeratedolaenesof
perwms, inoluU.ngthe following:

        "9. All member8 of the nationalguard of this otate
    under the provieionoof the Title 'Militia:"

         In Title 94 (Militia),Article 5840 provided:

         "All offioersand enlistedmen of the activemilitia
    Defined in Article 5765 as "the organized and kiformed
    militaryforces of thie State,which @hall be known an the
    Texas NationalGuardy, who nhall ccrmply  with theirmili-
    tary duties as prescribedin tiio chapter,nhall be entitled
    to. . .exemptionfrom jury clervlceor duty of every characc-
    ter and deaaription."
HonorableK. L. Berry, page 2 (OpinionNo. S-189)



To be entitledto the exemptionfor any current year, a certificate
had to be filed duringJanuaryQhowingWat the member had diQcharg-
ed the militaryduties requiredof him during the precedingyear.
ArtQ. 5841-5844. AQ the law then stood,membera of the National
Guard were exemptedfrom all jury Qerviceduring the year if their
name8 had been certifiedaQ requiredin these articlea.

         In 1931, the LegislaturerepaaledSubdivision9 of Article
2135 (C&I.221, Aoto 42na Leg., R. s., p. 375), thus makw Article
2l35 read that all competentjuror6were liable to jury Qerviceex-
cept the enumeratedolaQQeQ,which did not includem.snberQ   of the Na-
tionalGuard. Thin Act impliedlyrepealedthe jury Qervioeexemption
proviai&Q in Articlea 5840-5844, since these provioionswere in oon-
flict with Article 2135 a~ amendedand the later enactmentwaQ control-
ling. TownsendY. T&&U,      118 Tex. 463, 16 S.W. 26 1063 (1925);
Parker Y. State, 208 9. W. 2d 380 (Tex.clv. App. 1948, affirmed147
Tax. 57, 212 5.:w. 26 132). Between 1931 and 3.955,therefore,members
of the NationalMnrd were not extiptedfipm jury mervice.

         Chapter 288 of the 54th LegislatureamendedArticle 2lJ5 in
numerouQreclpecta, includingthe restorationof the exemptionof man-
bera of the NationalGuard in the'l~nguage heretoforequoted. How-
ever, the portionsof Article 5840-5844relatingto exemptionfrom jury
nervlcewere not revivedby thlQ amendmentto Article2l35. Thomas v.
Groebl, 147 Tex. 70, 212 S. WY 2d.625 (1948).

         Under the'preaentlaw, members of the NationalGuati are ex-
empted from jury oervicedur% pariodPoftime when they are aotually
on active duty, but it iQ not neceQQarythat thei??   nameo be certified
as formerlyrequiredby ArticleQ5842+844 (priorto the repeal of
theQe prOviQiOM in 1931) in order for them to 0LsiU4   the eXeItIptiOn.
                                                                      If
Qunmonedfor jury servicefor a periodwh8n he will be actuallyon ace
VLVVduty, a member may claim his exemptioneitherupon hi8 appearance
in open court or by filing an affidavita6 providedin Article2137,
which reads:

           "All personanummonedas jurora b any court of this
       Stat-e,,whoare exemptby statutory3aw from jury service,
       may, if they 80 deaire to claim their exemptiona,make
       oath before any officerauthorizedby law to administer
       oathn, or before the officersQuumoningQuch persons,Qtat-
       ing their exemptions,and file paid affidavitat any time
       before the convtiingof @aid court with the clerk of said
       court,which shall constitutesufficientexoucle  withoutap-
       pearing in peraon."

         Periodsof time when membera are actuallyon activeduty in-
clude period8of activefederalor state oervrice referredto in Articles
5837a and 5838. We are of the opinionthat they also includetraining
periodsas providedin Articlea5836 and 5837.
HonorableK. L. Berry, page 3   (OpinionNo. s-189)




            Mmnbera of the Texas NationalGuard are exampted
       from jury semica duringperiodsof time when they are
       actuallyon active duty. Art. 2135, V. C. S., aa amend-
       ed byCh. 288, Act6 9th Leg., 1955. Periodawhen mem-
       beraare actuallyon active duQ4 includeperiodsof ac.o'.
       tiv'efederalor atate oervicereferredto in Art1ol.k%37a
       and 5838, V. C. S., and periodsof trainingaa providedin
       Articlea5836 and,%37, V. C. S.

            The jury serviceexemptionprovl6lonain Artioka
       5840-5844, V. C. S., were repealedby Chapter221, Acts
       42&Legiolature, RegularSemion, 1931, and were n6t
       revivedby the 1955 amendment,toArticle 2x35. It is not
       neceanarythat the namea of memberabe certifiedaa former-
       ly requiredby theoe repealedartlclenin order for them to
       claim the exemption.

                                 Youra very   truly,

APPROVEDI                        JORNRY$KSHepPRRD
                                 AttorneyGeneral
J.'A.'A&s, Jr.
Reviewer

J. C. Davis, Jr.                 BY                    4w.a
Reviewer
                                     Aasintant
L. W. Gray
SpecialReviewer

John Ben Shepperd
AttorneyGeneral